Citation Nr: 1825466	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-42 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a right shoulder injury.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a right shoulder injury.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard for more than 20 years, including a period of active duty for training (ACDUTRA) from August 9 to December 8, 1973.  He also had subsequent periods of ACDUTRA and inactive duty for training (INACDUTRA) from July 13 to 27, 1974; June 12 to 26, 1976; July 6 to 23, 1977; July 27 to August 13, 1978; September 25 to 27, 1978; June 11 to 25, 1983; March 29, 1984; March 23, 1985; July 6 to 20, 1985; June 14 to 28, 1986; January 12, 1987; June 3 to 27, 1987; April 13 to 28, 1988; August 3 to 20, 1988; June 10 to 24, 1989; May 3 to 28, 2004; and July 31 to August 14, 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision and an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO).  The May 2010 administrative decision found that new and material evidence had not been submitted to reopen a previously denied claim for service connection for residuals of a right shoulder injury.  The April 2013 rating decision found that new and material evidence had not been submitted to reopen previously denied claims for service connection for residuals of a right shoulder injury and tinnitus, and denied service connection for a left knee disability.  

The Board must initially determine whether new and material evidence has been submitted to reopen the claims for service connection for residuals of a right shoulder injury and tinnitus prior to addressing the claims on their merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In October 2017, the Veteran testified at a videoconference hearing before the undersigned, and a transcript of that hearing is of record.  

The issues of service connection for residuals of a right shoulder injury and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDINGS OF FACT

1.  In a May 2010 administrative decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for residuals of a right shoulder injury.  The Veteran was notified of this decision in May 2010 and he did not perfect an appeal.

2.  Evidence received since the May 2010 administrative decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim.

3.  Service connection for tinnitus was previously denied in a May 2008 rating decision.  The Veteran was notified of this decision in May 2008 and he did not perfect an appeal.

4.  Evidence received since the May 2008 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim.

5.  The Veteran has a current diagnosis of tinnitus, and the evidence is in equipoise on whether it is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for residuals of a right shoulder injury.  38 U.S.C. §§ 5103, 5103A, 5108, 7105 (2012); 38 C.F.R. § 3.156, 3.159, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C. §§ 5103, 5103A, 5108, 7105 (2012); 38 C.F.R. § 3.156, 3.159, 20.1103 (2017).

3.  Resolving all doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

Law and Regulations

Rating decisions from which an appeal is not perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

To reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Right Shoulder

The Veteran first submitted a claim for service connection for residuals of a right shoulder injury in August 1998, which was denied in a February 2000 rating decision.  The Veteran was notified of the rating decision and he did not appeal it.  As such, the decision is final.  

In September 2003, the Veteran requested to reopen the claim for service connection for residuals of a right shoulder injury.  In an April 2004 rating decision, the RO noted that there had not been any service treatment records (STRs) available for review at the time of the February 2000 rating decision, and denied the claim for service connection on the basis that the condition existed prior to service and was not permanently worsened by service.  The evidence of record at the time of the May 2010 administrative decision consisted of the Veteran's STRs; statements from the Veteran dated in August 1999 and September 2003; a March 2004 VA shoulder examination; and VA treatment records.  The Veteran was notified of the rating decision and he did not appeal it.  As such, the decision is final.  

In March 2010, the Veteran requested to reopen the claim for service connection.  The RO sent the Veteran an administrative decision in May 2010 indicating that new and material evidence was required and the claim was denied.  The administrative decision further notified the Veteran that if the evidence was received by March 2011 the RO would continue processing the claim.  Although the Veteran reiterated his request to file a new claim for the shoulder, no new and material evidence was received before March 2011.  Accordingly, the May 2010 decision became final.  

The additional evidence received since the May 2010 decision includes VA treatment records and the Veteran's Board hearing testimony.  The Veteran and his representative testified that his shoulder condition had worsened to the point that he could no longer raise his arm above shoulder level.  Thus, presumed credible, the Veteran's testimony is probative evidence that his shoulder condition had worsened.  Accordingly, new and material evidence has been received to reopen the claim for service connection for residuals of a right shoulder injury.

Tinnitus

The Veteran's claim for service connection for tinnitus was previously considered in a May 2008 rating decision.  The RO denied the claim on the bases that there was no evidence of tinnitus in service, and a VA examiner opined that the tinnitus did not start until many years after discharge from service.  

The evidence of record at the time of the May 2008 rating decision consisted of the Veteran's service treatment records (STRs); the Veteran's application for compensation received on October 31, 2007; a statement from the Veteran received on February 22, 2008; and a February 2008 VA examination.

In October 2011, the Veteran requested to reopen the claim for service connection.  The additional evidence received since the May 2008 rating decision includes the Veteran's Board hearing testimony.  The Veteran testified that he heard a ringing in his right ear during basic training when someone threw a simulated grenade, and the ringing has continued since that time.  Thus, presumed credible, the Board hearing testimony is probative evidence that the tinnitus has existed since service.  Accordingly, new and material evidence has been received to reopen the claim for service connection for tinnitus.

II.  Service Connection

The Veteran contends that his tinnitus is due to exposure to noise from a simulated grenade during basic infantry training.  He states that the simulated grenade went off very close to his right ear, and he never told anyone in service about the resulting tinnitus.  The Veteran asserts that he has had a ringing in his ears since that time.  See the October 2017 Board hearing transcript.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Diseases of the nervous system, including sensorineural tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

The Board concludes that, in resolving all reasonable doubt in favor of the Veteran, the Veteran's tinnitus is due to or related to service.  

The Board first finds that the Veteran is competent to describe being exposed to loud noises, such as those caused by simulated grenades.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible because they have been consistent and are confirmed by the circumstances of his service.  The Veteran's DD Form 214 shows that his military specialty was light weapons, infantry, and service personnel records indicate that the Veteran served in a combat aviation brigade in the Indiana National Guard.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

STRs are silent for mention of complaints, diagnosis, or treatment of tinnitus.  There is also no medical evidence showing a diagnosis of tinnitus in either the right ear or left ear within one year from service separation December 1973, or within one year of any other separation date.  Furthermore, the Veteran has not identified or submitted any medical evidence showing a diagnosis of tinnitus within one year from service separation.  The Veteran has, however, been generally consistent in his assertion that he has been suffering symptoms of tinnitus since active service.  See the February 2008 statement, October 2017 Board hearing transcript.  In the February 2008 VA examination, the Veteran reported that he had constant tinnitus in his right ear since "approximately 1974 or 1975."  He indicated that he was exposed to M60s, M16s, and trucks during active duty, and there was an incident in which an artillery simulator sent off approximately 10 feet from his right side.  In the Board hearing, the Veteran testified that when he was in infantry school in 1973, he was out in the field and someone threw a simulated grenade, like a howitzer, not very far from him.  When it went off, his right ear "kind of went EEEEE" and he did not report it to anyone.  The Veteran asserted that since that time "it was constantly building up, building up," and he heard a ringing now.  He said that his other duties in the National Guard involved driving trucks, fueling aircraft, and being around a lot of loud noises during his months of ACDUTRA, which also contributed to the tinnitus.  He has not been exposed to other occupational noise, as he was an nurse's aide and worked in security, which did not have noise exposure.  

The Veteran is competent to testify as to symptoms such as a ringing in his ears, which is non-medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's statements are also found to be credible as they have been generally consistent and are confirmed by the circumstances of his service.  As discussed above, the Veteran was in an infantry unit of the National Guard and his military specialty during basic training was light weapons, infantry.  

The Board acknowledges that the February 2008 VA examiner concluded that the Veteran's tinnitus was less likely as not caused by or a result of acoustic trauma during military service because STRs indicated that the Veteran had normal hearing bilaterally in 1997, which was over 20 years after release from active duty, and that his hearing loss began sometime between 1997 and 2001.  

The Board nevertheless finds that due to the Veteran's testimony as to the continuity of his tinnitus since separation from service, application of the "benefit of the doubt" rule is warranted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further medical opinion on the etiology of the Veteran's tinnitus, particularly because the February 2008 VA examiner did not elaborate on whether the tinnitus was secondary to the hearing loss or if it existed independently.  However, under the "benefit of the doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, there is probative lay evidence that the Veteran's current tinnitus is etiologically related to service.  As such, the Board finds the evidence is in relative equipoise as to whether the Veteran's tinnitus is as likely as not due to exposure to excessive noise levels in active service.  See 38 C.F.R. §§ 3.303(b), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258 (2015).  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

New and material evidence having been received, the appeal to reopen service connection for residuals of a right shoulder injury is granted.

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted.

Service connection for tinnitus is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012). 

Right Shoulder Injury

The Veteran asserts that although he injured his shoulder prior to service, it healed and he never had any problems with it until he reinjured his right shoulder when he was on drill status in 1975.  See the September 2003 statement, October 2017 Board hearing transcript.  The Board notes that certain presumptive provisions (38 C.F.R. §§ 3.307, 3.309 for presumption of service incurrence; 3.306 for presumption of aggravation, and 3.304(b) and 38 U.S.C. §§ 1111 , 1131 for presumption of soundness) do not apply when the qualifying service was ACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

STRs indicate that in a June 1973 report of medical history taken upon enlistment, the Veteran reported having had a traumatic dislocation of the right shoulder.  In the enlistment examination conducted on the same day, however, the Veteran's upper extremities were noted to be clinically normal and there is no note of a prior right shoulder injury.  STRs also indicate that that on March 15, 1975, while on INACDUTRA, the Veteran fell on ice entering the armory and dislocated his right shoulder.  He was taken to the hospital where he was treated and released the same day.

In a March 2004 VA examination, the Veteran's shoulder showed active forward flexion to 100 degrees and passive forward flexion to 110 degrees, external rotation to 75 degrees, internal rotation to 65 degrees, and a mild decrease in strength compared to the left shoulder abduction and external rotation.  The examiner indicated that when one has a dislocation at a young age, as the Veteran did, there was usually an 85-90 percent chance that the person would have recurrent dislocations.  

The Veteran testified in the October 2017 Board hearing that his shoulder condition had worsened to the point that he could no longer raise his arm above shoulder level.  In addition, his representative indicated that no VA opinion had been obtained on whether the right shoulder was permanently aggravated beyond its natural progression during service.  As such, the Board finds that a VA medical examination and medical opinion is necessary.  

Left Knee

The Veteran contends that he injured his left knee during a physical training exercise, probably running, in 1988.  He asserts that he cannot recall exactly what happened, but that the injury occurred while he was doing a training drill.  He indicated that his knee continued to hurt and sometimes would "pop out" when he stood up.  See the October 2017 Board hearing transcript.

Service personnel records indicate that the Veteran had two periods of ACDUTRA in 1988, from April 13 to 28 and from August 3 to 20.  Moreover, as discussed above, a July 1993 report of medical history indicate that the Veteran had a left tibial plateau fracture in 1988 and was treated at Hancock Hospital in Greenfield, Indiana.  The claims file does not currently contain any records from Hancock Hospital, nor is there any documentation that attempts to obtain such records were unsuccessful.  As such, the AOJ should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records, including from Hancock Hospital in Greenfield, Indiana, showing any treatment relevant to a left knee condition.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current right shoulder diagnosis.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the right shoulder, including discussion of the incident that occurred prior to his military service, and the 1975 in-service incident.  

The examiner should provide opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any right shoulder diagnosis is related to incident, injury, or event in active service. 

(b) Whether it is at least as likely as not (50 percent probability or greater) that any right shoulder diagnosis increased in severity during service in 1975.

(c) If the opinion for (b) is positive, then the examiner should offer an opinion as to whether it is clear and unmistakable (i.e., undebatable) that any increase in severity was due to the natural progress of the disease or injury.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

3.  After completing the above development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


